DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: obtaining unit, determining unit and transmission unit in claims 8-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure in the specifications are as follows

Determining unit, Fig. 13, processor 610; Fig. 14, Processor 710.
Transmission unit, Fig. 13, processor 610,  and transceiver 620; Fig. 14, Processor 710, transceiver 720; 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15 are rejected under 35 U.S.C. 102(1) as being anticipated by CHEN; Zewei et al. US PGPUB 20160081063 A1.
Regarding claim 1. Chen A data transmission method, comprising: 

wherein the first parameter is used to indicate a quantity of resource elements comprised in a resource mapping unit ([0232] … the number of REs which can be used in one resource block is greater than a pre-set value”, and see [0070] for a list of possible values, 
a threshold of the number of REs would “indicate” a quantity of resource elements. 
The “resource mapping unit” is interpreted under broadest reasonable interpretation.  In Chen, the UE is mapping transport block sizes of different layers, from I’_TBS from the DCI to I_TBS  for transmission, see Fig. 1 and 2.  This is a type of resource mapping for a person with ordinary skill in the art); 
determining, by the first device, a first transport block size based on the first parameter; (Fig. 1 and Fig. 2, step 20 or 40, see also ¶0227-¶0232, determining transport block size based on the number of REs which can be used in one resource block, for example: 
“[0227] In step 20, the terminal selects a mapping way, determines a transport block size (TBS) according to the [I'.sub.TBS, N'.sub.PRB]…. 
[0231] … only when a predetermined condition is satisfied, the terminal selects the mapping way, the predetermined condition includes one of the following conditions or combinations of them: 
[0232] the number of REs which can be used in one resource block is greater than a pre-set value; “) and 
transmitting, by the first device, data based on the first transport block size.  (“[0267] In the embodiment of the present document, assuming that a scenario is multi-sub-frame scheduling, one-layer transmission, and a transport block (TB) is transmitted in two sub-frames.”)
.


Regarding claim 15, Chen and Jin teaches An apparatus, comprising:
a transmitter (Jin, Fig. 6, Transmitter Circuity 635 and Transmitter 640)
one or more processors (Jin, Fig. 6, Processor 605)
a non-transitory computer readable storage medium storing a program to be executed by the one or more processors, (Chen, ¶0425, “the program can be stored in a computer readable memory medium, such as a read-only memory, disk or optical disk and so on.”) the program including instruction to perform the method in claims 1.  They are rejected for the same reasons. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s)  2, 7, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1, 8 and 15, further in view of Jin; Ying et al. US PGPUB 20100303016 A1.

Regarding claim 2. Chen teaches The method according to claim 1, wherein the method further comprises: 
obtaining, by the first device, a quantity of resource elements that are in an allocated physical resource and that are used to transmit data, (Fig. 1 and 2, Step 10 and 30, obtaining N’_PRB), a spatial layer quantity (¶0004, The base station performs scheduling according to the CSI, determines … the number of the layers for the multiple-input multiple-output spatial multiplexing)

determining, by the first device, the first transport block size ([0227] In step 20, the terminal selects a mapping way, determines a transport block size (TBS) according to the [I'.sub.TBS, N'.sub.PRB]) based on the quantity of resource elements that are in the allocated physical resource and that are used to transmit data, (Id. N’.sub.PRB) the spatial layer quantity, (“using a high-layer TBS to obtain a low-layer TBS in the first rule can comprise at least one of the following: 
[0237] it is to use a TBS with L=2 to obtain a TBS with RI=1; 
[0238] it is to use a TBS with L=3 to obtain a TBS with RI=1 or a TBS with RI=2; 
[0239] it is to use a TBS with L=4 to obtain a TBS with RI=1 or a TBS with RI=2 or a TBS with RI=3; 
[0240] wherein, L is the number of high layers, RI is the number of low layers. “) 
and the first parameter. 
and the first parameter (“number of REs which can be used in one resource block” in ¶0232 being considered as a condition to select a TBS mapping choice as disclosed in ¶0231). 
Chen does not expressly teach obtaining, modulation order and a bit rate; and determining TBS based on the modulation order, the bit rate.
However, Jin teaches
obtaining modulation order (¶0058, Q.sub.m denotes the modulation order which can be obtained from the MCS table. ) and a bit rate (¶0058, effective code rate being calculated). 
determining TBS (¶0010, The TB size for the selected I.sub.TBS and N.sub.PRB is selected so that an effective code rate at a user equipment (UE) does not exceed a specified threshold.) based on the modulation order, (¶0058, effective code rate is calculated from modulation order),  the bit rate (¶0010, The TB size for the selected I.sub.TBS and N.sub.PRB is selected so that an effective code rate at a user equipment (UE) does not exceed a specified threshold).

Chen and Jin are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Chen with the technique of TBS determination in JIn in order to increase peak data rate in wireless transmission. 

Regarding claim 7. Chen teaches The method according to claim 1, but it does not teach 
wherein the transmitting, by the first device, data based on the first transport block size comprises: 
performing, by the first device, a first operation on the first transport block size, to obtain a second transport block size; and
transmitting, by the first device, the data by using the second transport block size.
However, Jin teaches wherein the transmitting, by the first device, data based on the first transport block size comprises: 
performing, by the first device, a first operation on the first transport block size (¶0053, a baseline TBS_L1 is taken from the (I.sub.TBS, N.sub.PRB) entry of one-layer TBS table, …,) to obtain a second transport block size; (Id. which is then translated into TBS_L2 using the mapping rule shown in Table 1 below. The two-layer transport block sizes are given by TBS_L2. ) and
transmitting, by the first device, the data by using the second transport block size. (¶0011, transmitting information comprises processing a uplink transport channel to generate a transport block (TB) having a TB size. … The transport block is mapped to the N spatial layers, and the N spatial layers transmitted to a receiver.)

Chen and Jin are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Chen with the technique of TBS determination in JIn in order to increase peak data rate in wireless transmission. 

Regarding claim 9, and 14, Chen and Jin teaches A data transmission apparatus, comprising: an obtaining unit, (Jin, Fig. 6, Receiver/Receiver Circuitry and Processor 605); a determining unit (Jin, Fig. 6, Processor 605, Transport Channel Processing 620, Channel Interleaver 625, Phyical Channel Processing 630); and a transmission unit (Jin, Fig. 6, Transmitter Circuity 635 and Transmitter 640), configured to perform the method in claim 2 and 7.  It is rejected for the same reasons as did in Claim 2 and 7. 

Regarding claim 16, Chen and Jin teaches An apparatus, comprising:
a transmitter (Jin, Fig. 6, Transmitter Circuity 635 and Transmitter 640)
one or more processors (Jin, Fig. 6, Processor 605)
a non-transitory computer readable storage medium storing a program to be executed by the one or more processors, (Chen, ¶0425, “the program can be stored in a computer readable memory medium, such as a read-only memory, disk or optical disk and so on.”) the program including instruction to perform the method in claims 2.  They are rejected for the same reasons. 
Allowable Subject Matter
Claims 3-6, 10-13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468


/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
/Mehmood B. Khan/Primary Examiner, Art Unit 2468